Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1, 4-8, 10 and 11 are pending in this Office Action.
Claims 1, 10 and 11 are amended.
Claims 2, 3, 9, are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/23/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 03/23/2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burckart.  Please see citation below.
Additionally, Examiner comments provided in Final Rejection, 09/16/2021 have been addressed.  However other concerns are provided below.


Applicant’s invention as claimed:

Examiner Comments
Additionally, the following limitations do not make the scope indeterminate, however there seems to be some inconsistencies.  Clarification is requested.  
Claims 1, 4, 5, 7, 10 and 11 provide for “the announcement”.  However, there is a lack of antecedent basis for the limitation.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4, 5, 7, 10 and 11  recites the limitation "the announcement".  There is insufficient antecedent basis for this limitation in the claim.
Additionally, Regarding claim 1, the claim recites “make a determination, based on path information of data to be push- distributed, whether to, prior to receiving the push-distributed data, register a predetermined function used to allow a predetermined application to use the data; register, prior to receiving the push-distributed data, the predetermined function determined to be registered in the determination”
However, it is unclear how the determination is made based upon the path information of the data to be push-distributed if the data to be push-distributed hasn’t been received.  It is unclear whether the “data to be push-distributed” is the same data as “push-distributed data from another apparatus” in the pre-amble and in this limitation.  It is unclear whether “the data” at the end of this limitation is the “data to be push-distributed” or “push-distributed data.”  All references of “distributed data” and “data to be distributed” are unclear because throughout the claimed invention there seems to be separate data being addressed, but the wording is inconsistent and confusing. 
Additionally, Claim 1 recites “register, prior to receiving the push-distributed data, the predetermined function determined to be registered in the determination”.  The determination was whether or not to register the predetermined function contingent on the path information in the previous limitation, however in this limitation the determination doesn’t seem contingent, but it is required to register the predetermined function.
Further, Claim 1 recites “if, concerning the data…”  It is unclear how to interpret concerning the data in this context.
Also, Claim 1 recites “wherein if path information of the data to be push-distributed, which is designated in the request, matches path information of the data to be push-distributed, which is included in the announcement, it is determined, in the determination, to register the predetermined function concerning the data to be push-distributed”.  This limitation is unclear, it appears to be comparing the path information of the data to be distributed with the path information of the data to be distributed, so its unclear why the same path information would be compared and not always match.  It is also unclear whether “the determination” and the matching of the path information is the same determination claimed above with respect to whether to register the predetermined function.  The limitation “concerning the data” is unclear as to the scope in how to concern data in this context. 
Claims 10 and 11 are rejected for similar reasoning as above.
Dependent Claims 4-8 are rejected for their dependency on claim 1.
Additionally, Claim 4 is indefinite, it is unclear whether the data to be distributed and the data to be distributed in the announcement are separate or the same data.  It is unclear whether the determination is the same determination as claim 1 regarding using path information to determine whether to register a function.  It is unclear whether this is replacing the path information or adding further determinations or how this comparison affects the determination scope described in claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burckart et al. (US 20130111003), hereinafter Burckart, and further in view of Denoual et al. (US 2017/0230442) , hereinafter Denoual.
Regarding claims 1, 10 and 11, 
Burckart teaches a reception apparatus configured to receive push-distributed data from another apparatus, comprising: one or more processors; and one or more memories (see figs. 1 and 4 and para. 69, wherein a client device (i.e. reception apparatus) is configured to receive push requested data (i.e. push-distributed data) for a push server (i.e. another apparatus)); 
 which stores one or more computer-readable instructions that cause, when executed by the one or more processors, the reception apparatus to: make a determination, based on [path] information of data to be push-distributed (see para. 86, the web application component of the client device (i.e. reception apparatus) makes a determination based on identifier (i.e. information) of the requested data to be push distributed, wherein the identifier may be a push ID that may include, for example, a hash of a timestamp of when the request was received by the web server, a numeric identifier, an alphanumeric identifier, or any other identifier appropriate for a given implementation (see para. 19));
whether to, prior to receiving the push-distributed data, register a predetermined function used to allow a predetermined application to use the data (Applicants specification discloses the predetermined function to be a callback function (see para. 36).  Here, see fig.6 and paras. 69 and 76-78, if it is determined that a push indication is received (e.g. step 610) then prior to push server sending the requested data determining whether to assign and register a callback function (i.e. predetermined function) to allow web application of client device (i.e. predetermined application) to use the data);
register prior to receiving the push-distributed data, the predetermined function determined to be registered in the determination (see fig. 6 and paras. 69 and 76-78, prior to push server sending the requested data registering a callback function (i.e. predetermined function) to allow web application of client device (i.e. predetermined application) to use the data if it is determined that the push indication has been received);
 and execute the predetermined function when the push-distributed data is received if, concerning the data, the predetermined function has been registered  (see paras. 78, execute the callback function (i.e. predetermined function) when the push notification for sending data is received and the callback function for the associated data push ID/identifier has been registered).
wherein the predetermined application requests registration of the predetermined function (see para. 67, wherein the web application (i.e. predetermined application) requests registration of the callback function), 
wherein if [path] information of the data to be push-distributed, which is designated in the request, matches [path]information of the data to be push-distributed, which is included in the announcement, it is determined, in the determination, to register the predetermined function concerning the data to be push-distributed (see paras. 69, wherein the requested data with the identifier (i.e. information, designated in request) is sent to the push server and the identifier is correlated (i.e. match) by the push server which sends a push notification (i.e. announcement) that includes the identifier (i.e. information) for the requested data prior to client device assigning and registering the callback function),
and wherein when the predetermined function is executed, the predetermined application is notified of the [path] information used by the predetermined application to obtain the push- distributed data (see fig. 4, paras. 69, when the registered callback function is invoked (i.e. executed) the client device web application (i.e. predetermined application) looks up the correlation identifier in the push notification (i.e. notification) and invokes the assigned callback function(s))).
Burckart fails to teach that the information of the data to be push-distributed is path information.
However, in analogous art Denoual teaches path information ((see para. 234-237, wherein identifying information for data being requested by client to pushed can include URL or locator for data (i.e. path information)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include path information as taught in Denoual.  One would do so for the benefit of defining resources of interest to be pushed (see para. 234).    

Regarding claim 4,
Burckart in view of Denoual teaches the limitations as described in claim 1 above.
Burckart further teaches wherein if an identifier of the data to - 18 -10201317USOI/P220-0079US be push-distributed, which is designated in the request, matches an identifier of the data to be push-distributed, which is included in the announcement, it is determined, in the determination, to register the predetermined function concerning the data to be push-distributed (see paras. 69, wherein the requested data with the identifier (i.e. information, designated in request) is sent to the push server and the identifier is correlated (i.e. match) by the push server which sends a push notification (i.e. announcement) that includes the identifier (i.e. information) for the requested data prior to client device assigning and registering the callback function).

Regarding claim 5,
Burckart in view of Denoual teaches the limitations as described in claim 4 above.
Burckart further teaches wherein the one or more computer- readable instructions cause, when executed by the one or more processors, the reception apparatus to instruct the other apparatus to transmit the data by push distribution, and the instruction including the identifier is transmitted to the other apparatus, and the announcement is transmitted from the other apparatus in accordance with the instruction (see paras. 69, 76-78, the server device acknowledges client device request (i.e. instructions) and communicates with a push server (i.e. other apparatus) to send the requested data and the correlation identifier (i.e. identifier) , the push notification (i.e. announcement) with the correlation identifier is propagated to the requesting client device ).

Regarding claim 6,
Burckart in view of Denoual teaches the limitations as described in claim 5 above.
Burckart fails to teach the instruction is performed using Push Directive of MPEG-DASH.
Denoual further teaches wherein the instruction is performed using Push Directive of MPEG-DASH (Moving Picture Experts Group-Dynamic Adaptive Streaming over HTTP) part 6 (see paras. 380, utilizing methods like MPEG DASH).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include the instruction is performed using Push Directive of MPEG-DASH as taught in Denoual.  One would do so for the benefit of providing data based on adaptive streaming (see para. 380).    

Regarding claim 7,
Burckart in view of Denoual teaches the limitations as described in claim 1 above.
Burckart fails to teach wherein the announcement is performed by PUSHPROMISE of HTTP.
Denoual further teaches wherein the announcement is performed by PUSHPROMISE of HTTP (HyperText Transfer Protocol)/2 (see paras. 182-183, utilizing HTTP announcements such as PUSH promise).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein the announcement is performed by PUSHPROMISE of HTTP as taught in Denoual.  One would do so for the benefit of using http syntax (see para. 182-183).    

Regarding claim 8,
Burckart in view of Denoual teaches the limitations as described in claim 1 above.
Burckart fails to teach push distribution is performed by server push of HTTP (HyperText Transfer Protocol)/2.
Denoual further teaches wherein push distribution is performed by server push of HTTP (HyperText Transfer Protocol)/2 (see paras. 182-183, server utilizing HTTP announcements such as PUSH promise).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein the announcement is performed by PUSHPROMISE of HTTP as taught in Denoual.  One would do so for the benefit of using http syntax (see para. 182-183).    



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to device profile determination.
US 20170006546 – Sakai, push message transmission using identification information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126. The examiner can normally be reached M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                        
/Emad Siddiqi/Examiner, Art Unit 2458